Citation Nr: 0704299	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  02-06 863	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chloracne to 
include as due to exposure to Agent Orange.  

2.  Entitlement to an initial rating in excess of 30 percent 
for major affective disorder with post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to October 
1979.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 2000 rating decision of the Huntington, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD.  The Board notes 
that the veteran was previously service-connected for major 
affective disorder (formerly schizophrenia), but the RO 
essentially recharacterized the psychiatric disorder with the 
grant of service connection for PTSD as major affective 
disorder with PTSD.  A 30 percent disability rating was 
assigned, however, this was the same rating that was 
previously in effect for major affective disorder.  

In an August 2002 rating decision, service connection for 
chloracne was denied.  The Board notes that only this 
specific skin disorder was addressed.  

The case has been transferred to the Louisville, Kentucky RO.

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability rating 
(TDIU) due to service-connected disabilities.  The Board 
refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran does not have a current diagnosis of 
chloracne.

3.  The veteran's major affective disorder with PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, but does not result in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred or aggravated in active 
service nor may chloracne be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 3.309 (2006).

2.  The criteria for a 70 percent rating, but no more, for 
major affective disorder with PTSD are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim of 
service connection for chloracne, a letter dated in June 2002 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

A letter dated in August 2005 fully satisfied the duty to 
notify provisions with regard to the evaluation for the 
veteran's service-connected psychiatric disorders.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  Pelegrini II.  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in May 2006.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected major affective 
disorder with PTSD since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection for Chloracne

The veteran alleges that he has chloracne as due to Agent 
Orange exposure during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran contends that he has had a recurrent skin rash, 
chloracne, since service which is related to service and/or 
exposure to Agent Orange during service.

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The service medical records reflect that the veteran was seen 
for a rash on his right arm, back, and chest in April 1975 
during service.  The diagnosis was tinea versicolor.  

In a December 1986 rating decision, service connection was 
granted for tinea versicolor.  

September 2000 VA outpatient records reflect treatment for a 
rash on the back.  The diagnosis was tinea cruris.  In July 
2002, the veteran was afforded a VA skin examination.  The 
Board notes that although the claims file was not available 
at that time, the examiner had an accurate history presented 
to him.  That is, that the veteran served in Vietnam, was 
presumably exposed to Agent Orange, and developed a skin 
disorder during service.  Further, the availability of the 
claims file does not pertain to the diagnosis, which is at 
issue in this appeal.  Physical examination resulted in a 
diagnosis of skin lesions, possibly tinea corporis or tinea 
versicolor.  The examiner stated that the skin disorder did 
not have the appearance of chloracne.  The examiner indicated 
that the skin disorder might be related to Agent Orange.  

On VA examination in October 2005, following claims folder 
review and examination of the veteran, the diagnosis was 
tinea versicolor.

Based on the new VA medical evidence, in a May 2006 rating 
decision, the noncompensable rating for tinea versicolor was 
increased to 10 percent.  

There is no post-service diagnosis of chloracne.  While the 
VA examiner indicated a relationship between current skin 
diagnosis and service, the veteran is already service-
connected for the diagnosed skin disability and has been 
assigned a higher disability rating based on the recent 
medical evidence.  

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is chloracne.  Chloracne 
is not among any post-service diagnoses.  Chloracne is a 
presumptive skin disorder for Agent Orange claims.  The 
veteran does not have a current diagnosis of that claimed 
disease, which is a required element for service connection 
based on Agent Orange exposure.

The veteran is considered competent to state that he had skin 
problems during and since service and to describe the 
symptoms thereof, but he is not competent to render a 
diagnosis of those skin problems or the etiology thereof, or 
to provide a current diagnosis thereof.  See Espiritu, supra.  
The competent evidence establishes that the veteran does not 
currently have chloracne.  Absent a current diagnosis, 
service connection is not warranted for chloracne on any 
basis, direct or presumptive.  Similarly, service connection 
may not be granted on a direct basis.  In the absence of 
proof of a present disability, there can be no valid claim.  
Rabideau.  The veteran is not competent to diagnose a 
specific skin disability.  See Espiritu.  

Accordingly, service connection for chloracne is denied.  In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert. 

Accordingly, service connection is not warranted for 
chloracne on the basis that it is due to inservice Agent 
Orange exposure or on a direct basis.  


Evaluation for Major Affective Disorder with PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

In April 2000, a claim for service connection for PTSD was 
received.  In conjunction with his claim, a copy of his DD 
214 was submitted which showed that he received the Purple 
Heart and the Vietnam Cross of Gallantry with Palm.  

Also received were VA and private medical records.  The 
veteran was initially diagnosed by VA as having PTSD in 
January 2000.  At that time, the veteran described having 
some auditory hallucinations although he indicated that these 
times included when he had not eaten enough or had been 
drinking alcohol.  The veteran described suicidal ideation in 
the past, but no plan.  The veteran reported that he felt 
hopeless, helpless, and worthless.  The veteran related that 
he did not anger quickly, but did not get over the anger 
easily.  He indicated that he did not like crowds.  His long-
term memory was better than his short-term memory.  He 
indicated that he could concentrate if not distracted by 
noise.  With regard to his family, the veteran related that 
he was staying with his sister.  He had been divorced since 
1982.  He had a daughter, but had not seen her since 1998.  
The veteran was last employed in 1997.  On mental status 
examination, the veteran was cooperative.  The behavior was 
normal.  The speech was of regular rate and rhythm and was 
spontaneous.  His affect was congruent with mood.  His mood 
was normal.  His thought process was normal.  His content of 
thought was normal.  He denied suicidal and homicidal 
ideation or plan.  It was again noted that the veteran heard 
voices when he was not eating or drinking alcohol.  
Cognitively, the veteran was alert and oriented times four.  
He was of average intelligence, his insight was fair, and his 
judgment was good.  His diagnosis was PTSD.  His global 
assessment of functioning (GAF) was 48.  

In October 2000, the veteran was afforded a VA examination.  
The veteran reported a varied work history and that his last 
employment was in 1999.  He indicated that he was divorced 
and had one daughter.  The veteran related that he took care 
of the activities of daily living.  He also went to the store 
and to church once or twice per week.  With regard to his 
PTSD symptoms, the veteran related that he was nervous, 
anxious and edgy.  He had a history of mood fluctuations.  He 
reported that he had nightmares of Vietnam where he could not 
get out.  He had these nightmares several times per week and 
would then feel drowsy during the day.  He indicated that he 
had no energy or desire to do much.  He stated that he last 
thought of suicide two years before.  The veteran related 
that when he had flashbacks, he also had visual 
hallucinations.  He indicated that he had a history of 
getting suspicious and distrustful.  He denied being 
aggressive or violent.  Mental status examination revealed 
that the veteran was casually dressed and properly groomed.  
He was generally pleasant and cooperative with appropriate 
flow and content of conversation.  He was oriented times 
three.  There was no evidence of active hallucinations or 
delusions.  Attention and concentration were normal.  He was 
able to perform mental calculations, serial sevens, and other 
cognitive tests.  His memory was slightly impaired.  His 
judgment was intact.  There was no evidence of any looseness 
of association, flight of ideas, or pressured speech.  His 
fund of knowledge was appropriate for his educational level 
and background.  There were no obsessive thoughts or 
compulsive actions.  He denied suicidal and homicidal 
ideation.  The diagnosis was PTSD.  The GAF was 60.  It was 
noted by the examiner that the veteran did not feel 
comfortable around others and preferred to stay at home due 
to his PTSD symptoms.  

In January 2001, the veteran reported that he had good days 
about 1/2 of the days of the week.  He still continued to have 
nightmares and depression.  Mental status examination 
revealed that he was alert and oriented times three.  His 
mood was slightly dysthymic with constricted affect.  His 
appearance was neat with good hygiene.  His speech was 
relevant and coherent with goal-directed thoughts.  He did 
not report any suicidal or homicidal ideation.  The veteran 
reported no recent auditory or visual hallucinations.  He 
indicated that he only had these with bad flashbacks which 
had not occurred for a year.  There was no evidence of 
psychosis.  

In July 2001, a social worker at the local Vet Center 
reported that the veteran stated that he had nightmares, 
severe flashbacks, intrusive thoughts, depression, anxiety, 
panic attacks, isolation, anger, avoidance of people, places, 
and things that reminded him of Vietnam.  He had suicidal 
ideation, but no plan or intent.  His appearance was neat and 
clean.  He was soft-spoken, with a blunted affect, and was 
very emotional when discussing Vietnam.  

In October 2001, VA records noted that the veteran was not 
sleeping well and was taking medication.  In March 2002, the 
veteran denied suicidal and homicidal ideation.  He reported 
that he spent his free time at home reading or going to the 
store.  Two months later, it was noted that the veteran as 
taking three psychotrophic medications.  

In February 2002, the veteran displayed psychotic behavior to 
include paranoia as well as auditory and visual 
hallucinations.  Subsequent records showed that the psychotic 
episode had passed.  Depressive symptoms were noted in 
November 2002.  

In January 2003, the veteran was afforded another VA 
examination.  The veteran reported that he continued to have 
Vietnam-related nightmares.  He reported continuous 
depression.  He reported waking between 2:00 and 3:00 A.M. 
and he would sit and wait for daybreak.  Thereafter, he would 
be groggy.  He reported that he had the flashbacks with the 
hallucinations every 6 months.  This would go on for 2-3 
days.  He had lost interest in activities, such as his love 
for music.  He indicated that he had intrusive thoughts and 
startle reaction.   He reported occasional paranoia.  He 
avoided large crowds.  The veteran stated that he used small 
stores and did not go to movies.  The veteran related that he 
had no close relationships because he was fearful of losing 
loved ones.  However, he had a good relationship with his 
sister who lived next door.  He reported that he had panic 
attacks which caused rapid heartbeat.  It was noted that the 
veteran last worked in 1999.  Mental status examination 
revealed that the veteran was alert and oriented, but his eye 
contact was not very good.  Speech was coherent and relevant.  
The veteran reported that long term memory was good, but 
short term was bad.  He had flashbacks with accompanying 
hallucinations.  He related that he constantly checked the 
water faucets to see if they were running and also checked 
his vehicle lights as well as his door locks over and over.  
The veteran was able to maintain personal hygiene and the 
activities of daily living.  He reported some depression, 
feeling hopeless helpless, and worthless.  The diagnosis was 
PTSD.  GAF was 55.  The examiner felt that the veteran's 
symptoms had worsened.  

In September 2003, the veteran was brought into the emergency 
room by his sister.  He reported worsening depression as well 
as auditory hallucinations.  On examination, he was 
disheveled and smacked his lips constantly.  He maintained 
intermittent eye contact.  He displayed poverty of speech.  
His answers were brief and to the point.  His mood was 
depressed and his affect restricted with some responsiveness 
to emotional cues.  He currently denied delusions and visual 
hallucinations.  He was alert and oriented times three.  

In October 2005, the veteran was afforded another VA 
examination.  The veteran reported having nightmares and that 
he did not watch television because news updates upset him.  
He had recently become active in his church.  He indicated 
that he now a friend from the church who checked in on him.  
He was also engaging in leisure activities with a cousin.  He 
stated that he got out of his home once per day.  He denied 
suicidal and homicidal ideation.  Mental status examination 
revealed some impairment in short term memory.  His responses 
to two posed problems were mixed.  He displayed some capacity 
for abstract thinking.  Mathematical calculations were 
incorrect.  He denied current delusions or hallucinations.  
He avoided eye contact.  He was oriented times three.  He was 
able to maintain hygiene and the activities of daily living.  
His rate and flow of rhythm on speaking was within normal 
limits, although a little slow.  Currently, he reported that 
he was not depressed since moving to Kentucky.  He also 
reported improvement in mood and sleeping.  His GAF was 65.  

The veteran has been assigned a 30 percent rating for major 
affective disorder with PTSD.  

The veteran's mental status evaluations have shown 
fluctuation in the severity of his PTSD.  Likewise, his GAF 
scares have ranged from 48-65.  A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Thus, according to his GAF scores, the veteran demonstrated 
between mild and serious impairment.  Likewise, his symptoms 
have fluctuated in degree.  A review of the evidence in its 
totality shows that the veteran has brief periods of 
psychosis.  At all other times, he is not psychotic, but 
still displays PTSD symptoms.  In taking into account the 
occasional psychotic episodes and the continuous PTSD 
symptoms, the Board finds that the evidence more nearly 
approximates the criteria for a 70 percent rating.  

Generally, the veteran's speech is within normal limits.  
There is no evidence of spatial disorientation or violent 
behavior.  However, the other symptoms are more severe.  The 
veteran has occasional suicidal ideation.  The veteran has 
engaged in obsessional rituals.  He checks and rechecks the 
faucets, lights, and locks.  He has engaged in behavior where 
he repeatedly smacks his lips.  These behaviors negatively 
impact routine activities.  The veteran has panic attacks and 
depression.  Overall, the Board finds that a 70 percent 
rating is warranted.  

A 100 percent rating is not warranted because the veteran's 
major affective disorder with PTSD is not productive of total 
occupational and social impairment.  The veteran does not 
have gross impairment in thought processes or communication.  
Even during his episodes inclusive of psychotic 
manifestations, he was able to communicate and was oriented 
times three.  The veteran does not suffer from persistent 
delusions or hallucinations.  Rather, he has episodes about 
every 6 months.  His behavior is not grossly inappropriate.  
He is able to perform activities of daily living, including 
maintenance of minimal personal hygiene.  The veteran is 
oriented to time and place.  The veteran has some memory 
impairment, but he does not have memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the Board concludes that the criteria for a 100 percent 
rating are not met.  

As noted, this appeal stems from the initial rating.  While 
it appears that the veteran's symptoms have worsened, a 
thorough review of the evidence rather shows a pattern of 
fluctuation in symptoms, with periods where the veteran 
appears to function better and periods where his functioning 
is worsened.  Due to this pattern, the Board finds that a 
uniform 70 percent rating is warranted for the entire appeal 
period.  The evidence supports a 70 percent rating for major 
affective disorder with PTSD.  




ORDER

Service connection for chloracne to include as due to 
exposure to Agent Orange is denied.  

A 70 percent rating for major affective disorder with PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


